wound management technologies, inc.

PROMISSORY NOTE



$400,000

February 1, 2010

 



FOR VALUE RECEIVED, the undersigned, Wound Management Technologies, Inc., a
Texas corporation (“Maker”), hereby promises to pay to the order of
VirtualHealth Technologies, Inc., a Delaware corporation, or its heirs,
successors or assigns (“Payee”), the principal sum of Four Hundred Thousand and
No/100 Dollars ($400,000), together with interest accrued thereon (calculated on
the basis of a 365-day year) at a rate of nine percent (9%) per annum from the
date hereof until the date that this Promissory Note (this “Note”) is paid in
full; provided, however, upon the occurrence of an Event of Default (as defined
below), then to the extent permitted by law, Maker will pay interest to the
Payee, payable on demand, on the outstanding principal balance of the Note from
the date of the Event of Default until payment in full at the rate of twelve
percent (12%) per annum. All payments on this Note shall be due and payable in
lawful money of the United States of America.

1.     Principal and Interest Payments. Subject to the terms hereof, principal
of, and interest on, this Note shall be due and payable on or prior to February
1, 2011 (the “Maturity Date”). Notwithstanding the foregoing, Payee may, at
Payee’s sole option, extend the Maturity Date until February 1, 2012; provided,
however, that in the event of any such extension of the Maturity Date by Payee,
Maker shall, at the effective time of any such extension, pay to Payee all
interest then accrued but unpaid.

2.   Prepayments. The unpaid principal balance of this Note or any accrued but
unpaid interest thereon may be prepaid in whole or in part at any time by Maker.

3.   Method of Payment. All payments made under this Note, whether of principal
or interest, shall be made by Maker to the holder hereof on the date specified
or provided herein and shall be delivered by means of certified or cashiers’
check or wire transfer of immediately available funds to an account specified by
the holder hereof. Whenever payment hereunder shall be due on a day which is not
a Business Day (as hereinafter defined), the date for payment thereof shall be
extended to the next succeeding Business Day. If the date for any payment is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time. “Business Day” means every day which is not a Saturday,
Sunday or legal holiday.

4.   Events of Default. The following shall constitute events of default
(“Events of Default”) hereunder:

(a)     failure of Maker to make any payment on this Note as and when the same
becomes due and payable in accordance with the terms hereof, if the same has
continued for five (5) days after written notice specifying such default has
been delivered to Maker by Payee;

(b)    failure of Maker to perform any other covenant contained herein, if the
same has continued for thirty (30) days after written notice specifying such
default has been delivered to Maker by Payee;

1

--------------------------------------------------------------------------------

(c)   if Maker makes an assignment for the benefit of creditors, or petitions or
applies for the appointment of a liquidator, receiver or custodian (or similar
official) of it or of any substantial part of its assets, or if Maker commences
any proceeding or case relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, or takes any action to authorize any of the
foregoing; or

(d)     if any petition or application of the type described in subparagraph (c)
immediately above is filed or if any such proceeding or case described in
subparagraph (c) is commenced against Maker and is not dismissed within sixty
(60) days, or if Maker indicates its approval thereof, consents thereto or
acquiesces therein, or if an order is entered appointing any such liquidator or
receiver or custodian (or similar official), or adjudicating Maker bankrupt or
insolvent, or approving a petition in any such proceeding, or if a decree or
order for relief is entered in respect of Maker in an involuntary case under the
Bankruptcy Code or any other bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction.

In the event any one or more of the Events of Default specified above occurs and
is continuing, the holder of this Note may (i) accelerate the maturity of this
Note with notice to Maker at which time all such amounts shall be immediately
due and payable, (ii) proceed to protect and enforce its rights either by suit
in equity or by action at law, or by other appropriate proceedings, whether for
the specific performance of any covenant or agreement contained in this Note or
in aid of the exercise of any power or right granted by this Note, or (iii)
enforce any other legal or equitable right of the holder of this Note.

5.     Delay or Omission Not Waiver. No delay or omission on the part of the
holder of this Note in the exercise of any power, remedy or right under this
Note, or under any other instrument executed pursuant hereto, shall operate as a
waiver thereof, nor shall a single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other right or power hereunder.

6.    Waiver. Any term, covenant, agreement or condition of this Note may, only
with the written consent of Maker and Payee, be amended or compliance therewith
may be waived (either generally or in a particular instance and either
retroactively or prospectively), altered, modified or amended.

7.   Attorneys’ Fees and Costs. In the event an Event of Default shall occur,
and in the event that thereafter this Note is placed in the hands of an attorney
for collection, or in the event this Note is collected in whole or in part
through legal proceedings of any nature, then and in any such case Maker
promises to pay all costs of collection, including, but not limited to,
reasonable attorneys’ fees and court costs incurred by the holder hereof on
account of such collection, whether or not suit is filed.

8.   Successors and Assigns. All of the covenants, stipulations, promises and
agreements in this Note made by Maker and Payee (by virtue of its acceptance of
this Note) shall bind its successors and assigns, whether so expressed or not.

2

--------------------------------------------------------------------------------

9.    Maximum Lawful Rate. It is the intent of the Maker and holder of this Note
to conform to and contract in strict compliance with applicable usury law from
time to time in effect. In no way, nor in any event or contingency (including
but not limited to prepayment, default, demand for payment, or acceleration of
the maturity of any obligation), shall the rate of interest taken, reserved,
contacted for, charged or received under this Note exceed the highest lawful
interest rate permitted under applicable law. If the holder of this Note shall
ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
highest lawful interest rate permitted under applicable law, an amount equal to
the amount which would have been excessive interest shall, without penalty, be
applied to the reduction of the principal amount owing on this Note in the
inverse order of its maturity and not to the payment of interest, or refunded to
Maker or the other payor thereof if and to the extent such amount which would
have been excessive exceeds such unpaid principal. All interest paid or agreed
to be paid to the holder hereof shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full stated
term (including any renewal or extension) of this Note so that the amount of
interest on account of such obligation does not exceed the maximum permitted by
applicable law. As used in this Section, the term “applicable law” shall mean
the laws of the State of Texas or the federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.

10.   Governing Law. This Note shall be governed by and construed in accordance
with the substantive laws (but not the rules governing conflicts of laws) of the
State of Texas.

11.   Notice. Any notice or demand given hereunder shall be deemed to have been
given and received (i) when actually received by the receiving party, if
delivered in person, by facsimile transmission (as evidenced by confirmation) or
by overnight courier service, or (ii) if mailed, on the earlier of the date
actually received or (whether ever received or not) three Business Days after a
letter containing such notice, certified or registered, with postage prepaid,
addressed to the receiving party, is deposited in the United States mail.

12.   Severability. In case any one or more of the provisions contained in this
Note shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof.

EXECUTED as of the date set forth above.



   WOUND MANAGEMENT TECHNOLOGIES, INC.        

 By:

       

 Name:

       

 Title:

     



3

--------------------------------------------------------------------------------

 

 